Citation Nr: 1748880	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling from April 22, 2008 to January 28, 2016, and in excess of 50 percent disabling thereafter for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial evaluation of 10 percent disabling.  In a March 2011 rating decision, the RO increased the evaluation assigned to PTSD to 30 percent disabling, effective April 22, 2008.  In a subsequent rating decision of March 2016, the RO increased the evaluation assigned to PTSD to 50 percent disabling, effective January 28, 2016.

Since an evaluation of 50 percent disabling is not a full grant of the benefits sought on appeal, and the Veteran has not withdrawn his claim for entitlement to a higher evaluation, the matter remains on appeal before the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2009, the Veteran testified at a hearing conducted at the RO by a local hearing officer.  A transcript of the hearing has been associated with the claims file.

In September 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for further appellate action.

The issue of an "earlier effective date for PTSD" has been raised by the record in a March 31, 2016 Application for Disability Compensation and Related Compensation Benefits (VA Form 526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the Veteran's claim has been articulated in such a way that it could either mean an earlier effective date for entitlement to service connection for PTSD or, in the alternative, entitlement to an earlier effective date for a higher disability evaluation from April 22, 2008.  If the former, the matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification from the Veteran and appropriate action, if warranted.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets an additional delay, a remand is necessary to ensure that due process is followed and that there is a full record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5102 (West 2014);  38 C.F.R. § 3.159 (2016).

Following the March 2016 rating decision and March 2016 Supplemental Statement of the Case (SSOC), the AOJ continued to develop additional evidence pertinent to PTSD, including an additional VA mental disorders examination which includes findings relevant to an evaluation of the current severity of the Veteran's service-connected PTSD.  To date, the AOJ has not sent an SSOC to either the Veteran or his Representative, in order to give these parties a chance to respond to the new medical evidence.  The Veteran has not waived consideration of the pertinent evidence by the AOJ.  Therefore, the appropriate Board action is to remand this issue to the AOJ for issuance of an SSOC.  38 C.F.R. § 19.37 (b) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his Representative an SSOC on the claim for an increased evaluation for service-connected PTSD.  

The SSOC must contain notice of all relevant actions taken on the increased evaluation claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board herein intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process requirements.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




